Exhibit 10.50

 

[*] indicates that a confidential portion of the text of this agreement has been
omitted. The non-public information has been filed separately with the
Securities and Exchange Commission.

 

AGREEMENT

 

This Agreement dated as of February 27, 2004 (the “effective date”) is made by
and between Chiron Corporation, a Delaware corporation with offices at 4560
Horton Street, Emeryville, California 94608 (“Chiron”) and XOMA (US) LLC, a
Delaware limited liability company with offices at 2910 Seventh Street,
Berkeley, California 94610 (“XOMA”).

 

Purpose and Field    A broad-based collaboration to research, develop and
commercialize antibody products in the field of oncology for human applications
worldwide (the “Field”). Exclusivity   

During the period commencing on the effective date and ending five years1
thereafter (the “exclusivity period”), neither party will research or develop
any Validated Target in the Field without first offering the opportunity to the
collaboration for joint research and development. The foregoing shall not apply
to [*] collaborations that exist as of the effective date [*]

 

--------------------------------------------------------------------------------

1 The exclusivity period is automatic for the first three years, and may be
extended for an additional two years provided the parties reasonably expect
Chiron to generate at least two additional Validated Targets per year during
such extension period and Chiron exercises Milestone 4.

    

 

--------------------------------------------------------------------------------

Roles and

Responsibilities with

respect to Targets

  

Each party will conduct target identification research in its sole discretion.

 

It is understood that at the present time XOMA does not engage in target
identification research and might not do so during the term of this Agreement.

 

It is further understood that Chiron has been actively engaged in target
identification research and has identified a number of targets that may be of
interest in the Field. Chiron contributes to the collaboration the targets
described in Annex A (i.e., [*] and [*]), and XOMA accepts those targets into
the collaboration. Chiron has also identified a number of other potential
targets that may be of interest in the Field, including those listed on Annex B
(“Potential Targets”). At least quarterly, Chiron will identify and discuss with
XOMA all Potential Targets that it has identified at that time. It is the
intention of the parties to jointly monitor and share expertise with respect to
Potential Targets, although it is understood that (except as expressly set forth
below), Chiron, in its discretion and at its expense, will solely perform all
research and development with respect to a Potential Target up to the point at
which the Potential Target has been Validated. When and if any such Potential
Target has been Validated, Chiron will formally present the Validated Target to
XOMA for inclusion in the collaboration. XOMA will have 30 days to approve or
reject the Validated Target; provided, that in order for the Validated Target to
be accepted into the collaboration, the parties must establish a research and
development plan and budget that includes

 

CONFIDENTIAL



--------------------------------------------------------------------------------

    

sufficient resources to expeditiously advance the target. Chiron will bear all
costs and expenses incurred by it in connection with its target identification
and Validation work, up to the point when the Validated Target is accepted into
the collaboration.

 

From time to time, at Chiron’s expense and subject to a maximum of two targets
per year, Chiron may require XOMA to generate antibodies for a Potential Target
in order to Validate the target for potential inclusion into the collaboration.
Upon mutual agreement, XOMA may conduct additional work at Chiron’s expense to
assist in the Validation of targets.

 

In the event a Chiron Validated Target is not accepted into the collaboration,
Chiron will be free to research, develop and commercialize the target outside
the collaboration; provided that at Chiron’s option XOMA will perform the work
described in the first paragraph of the “Rejected Chiron Targets” section.

 

Except as permitted above, the foregoing provisions will apply, mutatis
mutandis, to XOMA in the event that XOMA elects to engage in target
identification research and/or otherwise identifies a target that it wishes to
research and develop in the Field.

Rejected Chiron

Targets

  

In the event that a Validated Target proposed by Chiron is not accepted into the
collaboration, at Chiron’s option XOMA will generate a Human Engineered™
antibody for such target and if also requested by Chiron, a stable cell line
with respect thereto. The fee for such service will be: (a) [*] for producing
limited quantities ( approximately [*]) of a Human Engineered™ Ab, (b) [*] for
generating a stable cell line that produces the Human Engineered™ Ab; no
milestone payments; royalty on net sales of any resulting product of [*]%.
Chiron may also receive a license to XOMA’s bacterial cell expression technology
for manufacturing the applicable Human Engineered™ Ab for an incremental royalty
on net sales of any resulting product of [*]% (i.e., a combined royalty of
[*]%).

 

It is understood that XOMA has access to multiple third party technologies that
may be useful in the generation and/or optimization of antibodies. It is further
understood that there are contractual limitations on XOMA’s ability to access
those technologies. The parties will explore the feasibility of using those
technologies for Validated Targets that are not accepted into the collaboration
on mutually acceptable terms.

Research and Development   

General: The parties will conduct all research and development activities in
accordance with established plans and budgets. A “rolled up” plan and budget for
all collaboration activities will be established annually in a timeframe that
coincides with the parties’ respective internal annual planning and budget
processes, although it is understood that once approved, a research and
development project will be funded through the next milestone as specified in
the approved plan and budget. Each plan will include a specific allocation of
responsibilities between the parties; provided XOMA will perform Ab Human
Engineering™ or phage display selection as needed and will use commercially
reasonable efforts to generate and optimize antibodies for Collaboration
Targets.

 

The definitive plan and budget for the collaboration’s first year (2004)
research and development activities will be agreed within 45 days of this
Agreement. A preliminary plan and budget are attached to this Agreement as Annex
C.

 

2



--------------------------------------------------------------------------------

    Opt-Out: If at any milestone one party does not wish to continue development
of any collaboration target or corresponding antibody, the party that wishes to
continue may do so. The other party will be compensated for the fair value of
its interest with respect thereto at the point at which it opted out through an
appropriate back-end royalty on any resulting product as determined by the
development stage at time of opt-out.

 

     XOMA


--------------------------------------------------------------------------------

    Chiron


--------------------------------------------------------------------------------

 

Start of IND enabling studies:

   [ *]%   [ *]%

Start of Phase I studies:

   [ *]%   [ *]%

Start of Phase II studies:

   [ *]%   [ *]%

Start of Phase III studies:

   [ *]%   [ *]%               

 

     Outside The Field: Neither party will have the right to develop
Collaboration Targets or the corresponding antibodies outside the Field without
the consent of the other party. Manufacturing   

XOMA will be responsible for the manufacture of pre-clinical and Phase I and II
clinical supplies of Collaboration Products (other than [*] in 2004).

 

Plans for sourcing Phase III and commercial supplies will be established no
later than initiation of clinical studies, on a product-by-product basis by the
Joint Steering Committee as described in “Management” below.

Marketing   

Chiron will be responsible for commercialization of all Collaboration Products
globally, including holding BLA’s and foreign counterparts, and will book all
top line sales. The parties will establish appropriate mechanisms to ensure full
transparency as between the parties on commercialization matters.

 

Subject to full utilization of Chiron’s then-existing oncology sales force, XOMA
will be entitled to employ a portion of the sales force in the U.S. to
co-promote (detail) collaboration products, not to exceed [*]% of the aggregate
promotional effort on a product-by-product basis. Specifically, XOMA shall have
the right to hire sales representatives that will operate under Chiron’s overall
supervision and control in connection with any expansion of Chiron’s oncology
sales force relating to collaboration products; provided the associated expense
charged to the collaboration by XOMA shall not exceed Chiron’s per head expense
on a geographic basis and provided further that the expense charged to the
collaboration shall be fairly allocated to reflect level of effort (i.e., the
full cost of sales representatives that detail only one product will be charged
to the collaboration on a prorated basis).

 

Management    A Joint Steering Committee with equal representation will be
established to oversee all collaboration activities. Among other things, the
Joint Steering Committee will review and consider plans and budgets for all R&D
(including process development and

 

3



--------------------------------------------------------------------------------

   

clinical supplies), manufacturing (of commercial supplies) and commercialization
activities. The Joint Steering Committee will consider all proposed project
plans and budgets on a portfolio basis, with reference to all other
collaboration projects. The Joint Steering Committee will endeavor to reach
consensus on matters pertaining to the collaboration. If the Joint Steering
Committee is not able to reach consensus, the matter will be referred to the
business heads of the respective companies. If the business heads are not able
to reach agreement, Chiron will have the casting vote, in which case (in the
case of an [*]) XOMA may elect to apply the “opt out” provision. Notwithstanding
the foregoing, for [*] and excluding instances where [*], if at any milestone
the business heads are not able to reach consensus on the plan and budget for
such project to the next milestone, the parties shall use binding baseball-style
arbitration by an independent third party with appropriate experience in
transactions of this type (a “Neutral”) in accordance with the procedures set
forth in Annex E.

 

A Joint Commercialization Team with representation from all appropriate
functions within Chiron, and with such representation from XOMA as XOMA may
elect (up to equal representation) will be established to oversee
commercialization strategy, plans and budgets. The Joint Commercialization Team
will endeavor to reach consensus on commercialization strategy, plans and
budgets. If the Joint Commercialization Team is not able to reach consensus, the
matter will be referred to the Joint Steering Committee and handled as
prescribed in the first paragraph of this section.

 

A Joint Development Team with equal representation will be established to
oversee all research and development activities of the collaboration. The Joint
Development Team will be responsible for, among other things, reviewing
collaboration activities on a portfolio basis and recommending to the Joint
Steering Committee for approval proposed plans and budgets for all research and
development activities. If the Joint Development Team is not able to reach
consensus on matters for which it is responsible, such matters will be referred
to the Joint Steering Committee and handled as prescribed in the first paragraph
of this section.

 

Project Teams with equal representation will be established to execute approved
research and development plans. Composition of the Project Teams (e.g.,
different functions) will vary over time, depending on the status of the
development. The Project Teams will be responsible for preparing and submitting
to the Joint Development Team proposed plans and budgets. The proposals will
include a recommended plan and budget, as well as “buy up” and “buy down”
proposals. The Project Teams will be given latitude to operate within specified
limits. For example, if actual or projected spend deviates from the approved
budget by more than X%, or if the project timeline is extended by more than Y%,
or if underlying assumptions change (e.g., technical issues, or revised
commercial assessment due to pipeline advancement of competing third party
products), the Project Teams will be required to prepare and submit a revised
plan and budget to the Joint Development Team for approval. With respect to
tactical decisions (i.e., decisions within the scope of the jointly approved
plan and budget for the project), the Project Team members will endeavor to
reach consensus. If they are not able to reach consensus on such tactical
decisions, the matter shall be referred to the Joint Development Team and
thereafter handled as prescribed in the relevant R&D plan (which may designate
one party or the other as having the casting vote … for example, by designating
the party that is responsible for executing that part of the plan.) Cost and
profit sharing settlements will be made within 45 days of the end of each
calendar quarter. The definitive agreement will provide for appropriate
financial representation on various committees and teams.

 

4



--------------------------------------------------------------------------------

Development Program Cost Sharing    The parties will share all expenses incurred
in connection with collaboration research and development activities: 70%
Chiron/30% XOMA. Profit Sharing    The parties will share all profits (losses)
from sale of collaboration products or otherwise arising from the collaboration,
(e.g., license fees from a third party marketing partner) globally Chiron
70%/XOMA 30%. On a country-by-country and product-by-product basis and upon six
months notice, either party may opt-out from the sharing of profits and losses
(including third party payments) related to the launch or sale of collaboration
products, in which case the opted-out party shall receive a royalty on net sales
of [*]% and [*]% for Chiron and XOMA, respectively. FTE Rates    For budgeting,
accounting and payment purposes, the parties shall agree to and apply the same
FTE Rate by functional area (e.g., preclinical, technical development), subject
to a minimum FTE Rate of U.S. $[*]). Third Party Payments    All payments
payable with respect to intellectual property owned or controlled by third
parties which covers the selection, development, manufacture, use or sale of
Collaboration Products will be shared Chiron 70%/ XOMA 30%. Additional Financial
Terms   

1)      Upfront payment to XOMA:                                         
                                                              $ 10 million*

--------------------------------------------------------------------------------

*       $5 million on signing this Agreement and $5 million on earlier of
establishing the research and development plan and budget for 2004 or signing
definitive agreement.

 

2)      Chiron to receive an adjustment to its share of the profits1:
                                                 $ 15 million

--------------------------------------------------------------------------------

1        Following first commercial sale of a Collaboration Product, XOMA’s
share of any profits will be adjusted downward by $15 million in aggregate,
provided the adjustments shall not exceed 25% of the profits otherwise due XOMA
in any calendar quarter. Furthermore such aggregate adjustments shall be reduced
by up to $10 million based upon achievement of the following milestones by XOMA:

 

Milestone 1 File an IND within 18 months of a Development Candidate decision

   $  1.67 million

Milestone 2 Human Engineer™ an [ * ] within 1 yr from receipt of sequence

   $ 1.67 million

Milestone 3 Produce a GMP lot w/in 15 months of initiating process development

   $  1.66 million

Milestone 4 Chiron exercises option to extend exclusivity option to five years

   $ 5.0 million

 

5



--------------------------------------------------------------------------------

   

3)      Chiron to provide XOMA a line of credit on the following terms:

 

Principal amount:    Up to $50 million

 

Use of proceeds:      To fund up to 75% of XOMA’s share of expenses

 

Term:                          Payable in full 10 years from first advance

 

                                     Mandatory prepayment with 25% of XOMA’s
share of the profits from sale of Collaboration Products

 

                                     Prepayable at XOMA’s option without penalty
with 90 days prior written notice

 

                                     No advance for use before 2005 or after
2011

 

Interest rate:              [*]

 

Advances:                  Semi-annually, to cover planned expenses to be
incurred in the next six month period, adjusted for prior periods’ over or under
spending vs. plan.

 

Repayment:               Full recourse (i.e., general obligation of XOMA not
limited to proceeds of the collaboration or any other source of funds)

 

Collateral:                  Security interest in XOMA’s interest in the
collaboration, including XOMA’s profit participation in collaboration products.
XOMA will not grant a security interest in any of its assets to any third party,
unless Chiron is secured equally and ratably, other than (a) liens granted to a
third party in connection with purely financial transactions (for example and
without limitation, a commercial bank line of credit; a mortgage to finance
acquisition of real property; purchase money debt; capital leases), (b) liens
granted to collaboration partners in connection with co-funded research and
development activities provided any such lien is limited to XOMA’s interest in
products jointly developed in such collaboration, and (c) liens arising by
operation of law. Breach of this covenant will be an Event of Default for which
Chiron, in its sole discretion, may accelerate the loan and declare it
immediately due and payable.

 

Set-off:                       Contractual right after default to set off any
and all amounts owing and due to XOMA, including amounts owing under the
collaboration agreement or any licenses

    This loan, together with the signature payment, will be the only funds that
Chiron will provide to XOMA to fund XOMA’s share of collaboration activities.
If, following XOMA’s use of the loan, XOMA does not have sufficient financial
resources to cover its share of collaboration activities, it will opt-out of
collaboration targets such that its resources are sufficient to cover its share
of the remaining collaboration targets.

 

6



--------------------------------------------------------------------------------

Intellectual Property    All inventions (and all patent applications claiming
such inventions) and know-how arising out of the activities of the parties under
this Agreement will be jointly owned regardless of inventorship, subject to
pre-existing agreements pursuant to which third parties have been granted rights
related to technologies in-licensed from such third parties. Enabling Chiron   
The parties will establish appropriate mechanisms (e.g., training) to convey to
Chiron, during the Exclusivity Period or within six months thereafter (provided
that XOMA will not be obligated to provide such training following any early
termination due to material breach by Chiron), hands-on experience and tutelage
with respect to antibody generation, optimization, cell line development and
manufacturing at Chiron’s expense based on the applicable FTE Rates. Chiron
shall receive upon request a non-exclusive license to XOMA’s proprietary
antibody Human Engineering™ and bacterial cell expression technologies for use
with respect to targets (that are not collaboration targets) in the Field. The
grant of such license shall be provided on XOMA’s standard commercial terms
(except as provided above for Validated Targets that are offered, but not
accepted, into the collaboration) on a product-by-product basis. During the
Exclusivity Period Chiron may request to receive sublicenses to third party
technologies controlled and sublicensable by XOMA, in which case the parties
shall negotiate the grant of a license with respect thereto on mutually
agreeable terms. Confidentiality and Non-Use Obligations    The confidentiality
provisions, including the non-use of information generated or shared in the
context of the collaboration for the development of antibody products outside
the collaboration that would compete with a collaboration product, described in
Annex D are incorporated herein by this reference. Chiron Product Candidate
Buy-Out Right    In the event of a Change of Control, Chiron will have the right
to buy out XOMA’s interest in any and all collaboration targets and the
corresponding antibodies at fair market value (as determined by a mutually
acceptable third party unless otherwise agreed); provided that for Phase III
development programs and for marketed products, XOMA would retain its profit
interest in these products, but would not have the right to employ a portion of
the field sales force and transparency provisions (other than financial audit
rights)would terminate. Expiration    Commercialization terms shall continue for
so long as there are any collaboration products on the market. Binding Effect   
This Agreement is intended to be and shall be deemed to be a binding and
enforceable obligation of the parties hereto. Further Agreement    This
Agreement sets forth the principal terms of the collaboration entered into by
the parties hereto. Although binding in this form, it is contemplated that such
terms will be incorporated into a more definitive agreement. The definitive
agreement will incorporate the specific terms set forth herein as well as such
additional terms as are

 

7



--------------------------------------------------------------------------------

    customary and appropriate in transactions of this type. The parties will
negotiate in good faith for ninety days from the date hereof with a view toward
finalizing a more definitive agreement as promptly as practicable. If the
parties have not finalized a more definitive agreement by the date ninety days
from the date hereof, either party may elect to submit the remaining open issues
to resolution by a Neutral in accordance with the procedures set forth in Annex
E.

 

IN WITNESS WHEREOF, the parties have executed this binding Agreement as of the
date first above written.

 

CHIRON CORPORATION

 

XOMA (US) LLC

By:

 

 

--------------------------------------------------------------------------------

 

By:

 

 

--------------------------------------------------------------------------------

           

John L. Castello

           

Chairman of the Board, President and

           

Chief Executive Officer

 

 

8



--------------------------------------------------------------------------------

Annex A

Initial Collaboration Targets

 

[*]

 

9



--------------------------------------------------------------------------------

Annex B

Initial Potential Targets

 

10



--------------------------------------------------------------------------------

Annex C

Preliminary Plan and Budget

 

11



--------------------------------------------------------------------------------

Annex D

Confidentiality

 

Confidentiality.

 

During the term of this Agreement and for a period of [*] years following the
expiration or early termination of this Agreement, each party (the “Recipient”)
shall maintain in confidence all confidential information received from the
other party (the “Disclosing Party”). The Recipient shall use such information
of the Disclosing Party only for the purposes contemplated by this Agreement and
shall not disclose the same to anyone other than its employees, agents or
consultants, and those of its affiliates, as are necessary in connection with
the Recipient’s activities as contemplated by this Agreement. Any such
disclosure shall be on terms and conditions at least as restrictive as those
contained herein.

 

Exceptions.

 

The obligation of confidentiality contained in this Agreement shall not apply to
the extent that (a) the Recipient is required to disclose information by law,
order or regulation of a governmental agency or a court of competent
jurisdiction or supranational authority and provides notice of such to the other
party; (b) the Recipient can demonstrate that: (i) the received information was
at the time of receipt already in the public domain or thereafter enters the
public domain other than as a result of actions of the Recipient or its
consultants or agents, or those of its Affiliates, in violation hereof; (ii) the
received information was rightfully known by the Recipient (as shown by its
written records) prior to the date of receipt by the Recipient from the
Disclosing Party hereunder; (iii) the received information is disclosed to the
Recipient by a source not under a duty of confidentiality to the other party; or
(iv) the received information has been independently developed by the Recipient
or its agents or consultants who had no access to the received information as
demonstrated by written records.

 

Restriction on Disclosure of Terms.

 

This Agreement shall be distributed solely (a) to those employees and
consultants of the parties who have a need to know its contents and (b) as may
be required by law, order or regulation of a governmental agency or a court of
competent jurisdiction or supranational authority. In the event disclosure is
required by any such law, regulation or order, the disclosing party shall
request that any disclosure be kept confidential and shall attempt to minimize
the disclosure of the financial terms of this Agreement. Subject to the
foregoing, any party may publicly announce the existence of this Agreement, the
nonspecific financial terms, the manner in which the parties shall operate, the
areas of responsibility of each party and the impact of this Agreement upon the
financial position of such party; provided, however, that, except as legally
required, no party may disclose the financial terms without the consent of the
other party. The parties will consult with one another prior to any press
release relating to this Agreement.

 

Publications.

 

Except as required by applicable law, each Party agrees that it will not publish
or present the results of work related to any collaboration target or
corresponding antibody, including but not limited to, clinical trials carried
out by such Party under this Agreement, without the opportunity for prior review
by the other Party and the approval of the Joint Steering Committee. Each Party
shall provide to the other Party the opportunity to review any of the submitting
Party’s proposed abstracts, manuscripts or presentations (including information
to be presented verbally) at least seven (7) days, with respect to abstracts,
and at least thirty (30) days, with respect to manuscripts, prior to their
intended presentation or submission for publication, and such submitting Party
agrees, upon written request from the other Party, not to submit such abstract
or manuscript for publication or to make such presentation until the other Party
is given sixty (60) days from the date of such written request to seek
appropriate patent protection for any invention in such publication or
presentation which it reasonably believes is patentable. Once such abstracts,
manuscripts or presentations have been reviewed by each Party and have been
approved for publication by the Joint Steering Committee, the same abstracts,
manuscripts or presentations do not have to be provided again to the other Party
for review for a later submission for publication.

 

12



--------------------------------------------------------------------------------

Annex E

 

Procedures for Baseball Style Arbitration

 

(i) The party invoking baseball style arbitration will so notify the other party
in writing (the “Arbitration Notice”). The Arbitration Notice will contain a
list of all issues the party proposes to submit to arbitration, as well as that
party’s “final best offer” on each of those issues. Within twenty days of
receipt of any such notice, the party receiving the notice will promptly notify
the initiating party of any additional issues which the receiving party intends
to include in the arbitration, as well as the receiving party’s “final best
offer” on such additional issues. The issues listed in the Arbitration Notice
and in such reply will be the only issues submitted to arbitration.

 

(ii) The parties will negotiate in good faith to agree on the Neutral. If the
parties do not agree on the Neutral within twenty days of the date of the
Arbitration Notice, each party will, within twenty-five days of the Arbitration
Notice, designate an independent party who otherwise meets the qualifications
for the Neutral, and, no later than forty days from the date of the Arbitration
Notice, those two designees will select the Neutral. The selection of the
Neutral by the two independent designees will be binding on the parties.

 

(iii) No later than 45 days from the date of the Arbitration Notice, the parties
will prepare and submit to the Neutral in writing their respective positions as
follows: each party will submit to the Neutral a definitive agreement or phase
I/II R&D plan and budget which contains that party’s “final best offer” on each
open issue, as well as a Memorandum of Points and Understandings summarizing the
party’s position with respect to each such issue.

 

(iv) In the case of the definitive agreement, the Neutral will be instructed
that the final document must contain each of the terms expressly set forth in
this Agreement, and shall include only such additional terms which are both
consistent with the letter and spirit of this Agreement and customary and
reasonable legal terms appropriate in transactions of this type (e.g.,
representations, warranties, indemnities, force majeure clause) . Subject to the
foregoing, the Neutral will conduct a “baseball style” arbitration, pursuant to
which the Neutral will select the single definitive agreement, which, in the
determination of the Neutral, most closely conforms to the requirements of this
Agreement. Although the determination will be made based on the entire
definitive agreement taken as a whole, rather than “issue by issue”, the Neutral
will have a modified “line item veto”, pursuant to which he or she shall
substitute one or more provisions from the nonprevailing party’s submission in
lieu of the comparable provision in the prevailing party’s submission and/or
entirely delete provisions which are neither expressly set forth in this
Agreement nor consistent with the letter and spirit of this Agreement and
customary and reasonable legal terms appropriate in transactions of this type.
The Neutral may also make such a substitution or delete such a provision if, in
the judgment of the Neutral, the failure to make such substitution or deletion
would be manifestly unreasonable .

 

(v) In the case of a phase I/II R&D plan and budget, the Neutral will be
instructed that such plan and budget must be determined on a portfolio basis
(i.e., with reference to all other collaboration projects) and must include
sufficient resources to expeditiously advance the target and must be consistent
with the letter and spirit of this Agreement or the definitive agreement, as
appropriate. Subject to the foregoing, the Neutral will conduct a “baseball
style” arbitration, pursuant to which the Neutral will select the single plan
and budget, which, in the determination of the Neutral, most closely conforms to
the requirements of this Agreement. Although the determination will be made
based on the entire plan and budget taken as a whole, rather than “issue by
issue”, the Neutral will have a modified “line item veto”, pursuant to which he
or she shall substitute one or more provisions from the nonprevailing party’s
submission in lieu of the comparable provision in the prevailing party’s
submission and/or entirely delete provisions if, in the judgment of the Neutral,
the provision is inconsistent with the letter or spirit of this Agreement or the
definitive agreement, as appropriate, the failure to make such substitution or
deletion would be manifestly unreasonable.

 

(vi) The parties will instruct the Neutral to complete his or her determination
no later than 75 days from the date of the Arbitration Notice.

 

13



--------------------------------------------------------------------------------

(vii) At any time prior to the determination, either party may accept the other
party’s position on any unresolved issue and in such event such position will be
deemed part of the final document and no longer subject to arbitration.

 

14